DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 1 contains the transitional phrase “based on”.  This term is being interpreted as being open-ended and equivalent to comprising, as there is no specific definition limiting the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 18-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al. (FR 2853660).  Note:  A machine translation is being used for FR 2853660.
Considering Claims 1 and 13:  Blanchard et al. teaches a composite comprising a metallic surface (pg. 3) and a rubber component comprising a diene elastomer (pg. 3) and a phosphorous coupling agent comprising a phosphonate group and a sulfide group (pg. 9).  The sulfide group reacts with a portion of the diene elastomer during vulcanization to create phosphonic acid modified diene polymer (pg. 5).  Thus the rubber component comprises an unreacted diene elastomer and a functionalized diene polymer.
Considering Claim 2:  Blanchard et al. teaches the metallic material can be made of entirely metal (pg. 6).
Considering Claim 3:  Blanchard et al. teaches that the surface of the metallic material can be a different material from the remainder of the component (pg. 6-7).
Considering Claim 4:  Blanchard et al. teaches that the metallic material as being a single component (pg. 6).
Considering Claims 5-9:  Blanchard et al. teaches that the metallic material is iron, copper, zinc, tin, aluminum, cobalt, nickel, carbon steel, stainless steel, brass, or bronze (pg. 6).
Considering Claim 10:  Blanchard et al. teaches the length of the metallic material as being greater than 1 mm (pg. 7-8, 11-12).
Considering Claim 11:  Blanchard et al. teaches the metallic material as being a cord or thread (pg. 7).
Considering Claim 12:  Blanchard et al. teaches the composite as comprising a reinforcing element with the polymer coating the reinforcement (pg. 7).
Considering Claim 18:  Blanchard et al. teaches the phosphanic acid as having the structure P(O)(OR)2, where R is an alkyl group (pg. 8).
Considering Claims 19-23:  Blanchard et al. teaches the diene elastomer as being a natural rubber with 90% of 1,4 bonds and teaches the elastomer as comprising greater than 50% of the natural rubber (pg. 4).
Considering Claims 24 and 25:  Blanchard et al. teaches the rubber component as comprising carbon black (pg. 5).
Considering Claim 27:  Blanchard et al. teaches the rubber component as comprising a crosslinking system (pg. 5).
Considering Claim 28:  Blanchard et al. teaches calendaring the rubber component on the reinforcement elements (pg. 13).
Considering Claim 29 and 30:  Blanchard et al. teaches the composite as being used as a reinforcing component of a tire (pg. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al. (FR 2853660) as applied to claim 1 above, and further in view of Matmour et al. (WO 2017/109316).  Note:  US 2019/0031789 is being used as an English language equivalent for WO 2017/109316.
Considering Claims 14-17:  Blanchard et al. teaches the composite of claim 1 as shown above.
	Blanchard et al. does not teach the functional diene polymer as comprising functional groups on the ends of the polymer chain.  However, Matmour et al. teaches using a functionalized diene polymer comprising 0.52 meq/g of phosphonic acid groups at the end and pendant groups of the polymer (¶0023, Example 1) as a coupling agent in rubber compositions.  It would have been obvious to a person having ordinary skill in the art to have substituted the functionalized diene of Matmour et al. for the coupling agent of Blanchard et al., and the motivation to do so would have been, as Matmour et al. suggests, it is a functional equivalent for the coupling agent of Blanchard et al.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al. (FR 2853660) as applied to claim 1 above.
Considering Claim 26:  Blanchard et al. teaches the composition of claim 24 as shown above.  
	Blanchard et al. is silent towards the amount of reinforcing filler used in the rubber composition.  However, the amount of filler controls the strength of the rubber composition, and thus would be considered a result effective variable.  It would have been obvious to a person having 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767